In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00224-CV

JOHN ELLIS, Appellant                       §   On Appeal from the 48th District Court

V.                                          §   of Tarrant County (048-280578-15)

                                            §   January 14, 2021
DALLAS AREA RAPID TRANSIT,
Appellee                                    §   Memorandum Opinion by Justice Kerr


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the trial court’s judgment

is affirmed.

       It is further ordered that Appellant John Ellis must pay all costs of this appeal.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Elizabeth Kerr__________________
                                           Justice Elizabeth Kerr